MEMORANDUM **
Hasan Shabazz appeals the demal of his motion to suppress evidence seized at Ms *564residence pursuant to a search warrant. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. The issuance of a search warrant by a judge is reviewed for clear error. United, States v. Bowman, 215 F.3d 951, 963 n. 6 (9th Cir.2000). There was no clear error here. The search warrant was supported by probable cause.
Because the affidavit of special agent Robert Williams was sufficient to establish a fair probability that contraband or evidence of a crime would be found at the location specified in the search warrant, the motion to suppress was properly denied. See United States v. Gil, 58 F.3d 1414, 1419 (9th Cir.1995) (internal quotations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *564courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.